Title: From Thomas Jefferson to J. Louis Fernagus De Gelone, 7 July 1820
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


Sir
Monticello
July 7. 20.
Your favor of June. 29. with the MS. accompanying it are recieved. the prostration of my health and the positive injunctions of my physician forbid to me all difficult applications of the mind. I am therefore constrained to return you your voluminous manuscript without indulging my self in observations on it as requested by you. I can only therefore repeat my good wishes for the success of your institution, and assurances of great respect & esteem.Th: Jefferson